Citation Nr: 0704101	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  97-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from June 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, wherein the RO denied service 
connection for PTSD.  In May 2000, the Board determined that 
the veteran's claim was in fact an application to reopen a 
previously denied PTSD claim, which was originally denied by 
the RO in a May 1992 rating decision.  The Board found that 
new and material evidence had been received, reopened the 
PTSD claim, and remanded the claim for additional 
development.  In July 2003 and April 2005, the Board again 
remanded the claim for additional development.  The case has 
been returned to the Board for appellate review.

Due to new developments in the case, the Board finds that 
circumstances warrant yet another remand.  Service connection 
for PTSD requires a medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a) (2006); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).  
During the years in which this claim has been developed by 
VA, the veteran's alleged PTSD stressor was identified by him 
as the recovery of dead bodies from the water while serving 
in the United States Coast Guard in 1965 or 1966.  The 
veteran carried a diagnosis of PTSD based on this in-service 
stressor.  The case was remanded by the Board on three 
occasions in order to verify this stressor by requesting 
records and information from multiple Federal and state 
agencies.  In short, much investigation was done based on the 
veteran's story of what happened in service.  Even as 
recently as January 2005, the veteran wrote to VA and 
adamantly argued that the Coast Guard vessel from which he 
operated when he had to recover bodies indeed existed.  He 
also pointed out that he had done much research on his own to 
corroborate the occurrence of his stressor, which as noted 
above, had been identified as the recovery of bodies from 
water.  

As part of the extensive development based on the veteran's 
stressor of having to recover bodies, including the body of a 
Mr. [redacted], the veteran was afforded a VA psychiatric 
examination in January 2006.  (A previous VA examination had 
specifically linked the diagnosis of PTSD to the recovery of 
Mr. [redacted] body, but other evidence of record had suggested 
that Mr. [redacted] body had been recovered alongside a roadway 
in a puddle of water, not in the Chesapeake Bay as earlier 
suggested by the veteran.)  

From a review of the January 2006 VA examination report, it 
is now apparent that the veteran is advancing an entirely 
different theory, a theory of entitlement that the RO has not 
yet addressed.  The January 2006 examiner diagnosed the 
veteran with PTSD, as had other examiners, but this time 
based the diagnosis, not on the recovery of bodies, but on an 
in-service stressor of sexual assault in 1966 by three other 
servicemen.  The examiner gave the opinion that it was 
reasonable to conclude that the veteran's allegations of 
manifesting PTSD linked to his time in service are more 
likely than not.  He reported that the veteran presented a 
credible history.  The examiner specifically noted that the 
diagnosis was established on the basis of the personal 
assault as opposed to the recovery of dead bodies.  In fact, 
the examiner noted the following:  "It is important to 
mention that the evidence in [the] file concerning the death 
of 'Mr. [redacted] and related issues, when [the] veteran was 
approached with such subject[,] he denied it."  

The Board notes that, during the pendency of this appeal, 
38 C.F.R. § 3.304(f) was amended, effective March 7, 2002, 
with respect to PTSD claims based on personal assault.  See 
67 Fed Reg. 10330-32 (Mar. 7, 2002) (codified at 38 C.F.R. 
§ 3.304(f)(3) (2006)).  The amended regulation specifies the 
types of evidence that may be used to support such a claim 
and states that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
veteran that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.

In this case, the Board points out that the veteran has not 
received the required notice.  The November 2002 and April 
2005 notice letters issued by the RO do not include this 
specific information.  In order to afford the veteran due 
process, on remand, the RO should issue notice to the veteran 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f)(3).  The RO should 
develop and consider the claim of service connection for PTSD 
in light of the applicable regulatory changes, in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also VA Adjudication Procedures Manual (M21-1MR), Part 
IV, subpart ii, 1.D.7.

The Board also finds that another VA opinion on the matter is 
warranted.  After the appropriate notice and development 
procedures are completed, the entire claims file should be 
submitted to a psychologist for psychological testing and to 
a psychiatrist for an opinion as to whether the evidence 
indicates that the claimed personal assault occurred.  While 
the January 2006 VA examiner based the PTSD diagnosis on the 
sexual assault stressor after a review of the claims file, he 
did not provide a rationale or point to any evidence, 
including behavior changes, which would indicate that the 
claimed assault occurred.  A detailed opinion is appropriate 
in that regard.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should further develop the 
veteran's claim in accordance with those 
special alternative evidentiary 
development procedures associated with 
personal assault claims as noted in 
38 C.F.R. § 3.304(f)(3) (2006) and the VA 
Adjudication Procedures Manual (M21-1MR), 
Part IV, subpart ii, 1.D.7.  In this 
respect, a request should be made to the 
veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding the alleged 
sexual assault by other servicemen, 
including the date of the assault.  He 
should be told that corroborating 
evidence may include evidence from 
sources other than his service records or 
evidence of behavior changes.  Afford him 
a reasonable opportunity to submit that 
type of evidence and/or to advise VA of 
potential sources of such evidence.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  The RO should undertake any 
additional development of the evidence 
suggested by evidence or information 
submitted by the veteran.  (At the 
January 2006 examination, the veteran 
accused two individuals by name.  He also 
indicated that he reported the assault to 
his command.  Evidentiary development 
should include contacting the service 
department regarding any public records, 
including records of trial by court-
martial, that might corroborate the 
veteran's account of what happened.)  
Additionally, because the veteran has 
asserted that a Dr. Kling established a 
diagnosis of PTSD in 1988 based on the 
personal assault, the RO should seek 
records created in about 1988 by Mitchel 
A. Kling, M.D., who was employed by VA 
for a time.  If Dr. Kling remains 
employed by VA, he should be asked to 
comment on the recently reported personal 
assault stressor in light of his April 
2002 letter in which the doctor appears 
to suggest that the veteran's PTSD 
stressor was a single incident that was 
being investigated at the time, which was 
the recovery of dead bodies by the Coast 
Guard vessel on which the veteran served.

3.  After the above development is 
completed, the RO should arrange for 
psychological testing of the veteran.  
Tests necessary to determine whether the 
veteran indeed experiences PTSD must be 
conducted.  Thereafter, an examination by 
a psychiatrist should be undertaken.  The 
claims file must be reviewed (in 
accordance with 38 C.F.R. § 3.304(f)(3)) 
for an opinion as to whether the evidence 
indicates that the claimed personal 
assault occurred.  The psychiatrist 
should note any evidence of behavior 
changes subsequent to the assault, if 
any.  A complete rationale for the 
opinion should be provided, to include 
citation to pertinent evidence of record 
and/or medical authority, as appropriate.  
Consideration should be given to earlier 
diagnoses of PTSD that appear to be 
related solely to the in-service stressor 
of recovering dead bodies from the water.  
If the examiner finds that the veteran 
has PTSD due to personal assault, a 
detailed explanation should be provided 
as to why earlier examiners believed that 
the recovery of dead bodies sufficed for 
such a diagnosis, especially in light of 
the recent revelation that the veteran 
apparently denied that the recovery of 
bodies occurred as previously claimed.  
The examiner should also comment on how 
the veteran re-experiences the stressful 
personal assault event when earlier 
reports indicate that he was in fact 
experiencing intrusive recollections 
regarding the recovery of dead bodies, 
not of being assaulted.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should make sure to 
reference 38 C.F.R. § 3.304(f)(3) in the 
SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

